    Case: 5:18-cr-00094-PAG Doc #: 128 Filed: 01/07/19 1 of 6. PageID #: 1147




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE NORTHERN DISTRICT OF OHIO

                                       EASTERN DIVISION


UNITED STATES OF AMERICA,                        ) CASE NO. 5:18-CR-094
                                                 )
                               Plaintiff,        )
                                                 ) CHIEF JUDGE PATRICIA A. GAUGHAN
               v.                                )
                                                 )
DONTE L. GIBSON,                                 )
                                                 )
AUDREY J. GIBSON, aka AUDREY J.                  )
MARTIN, and                                      )
                                                 )
LORI E. MARTIN,                                  )
                                                 )
                               Defendants.       ) FINAL ORDER OF FORFEITURE

       It appears to the Court that proper proceedings for the issuance of this Final Order of

Forfeiture have been had in this case as follows:

       1.      By the Preliminary Order of Forfeiture (R. 98, at pp. 6-7), filed on October 11,

2018, this Court ordered:

       a.)     Under 21 U.S.C. § 853(a)(1) (drug proceeds), the following properties were

forfeited to the United States for disposition in accordance with law, subject to the provisions of

21 U.S.C. § 853(n):

       •       $148,400.00 U.S. Currency seized on February 8, 2018, at 80 West Waterloo
               Road, Akron, Ohio (storage unit: M42A).

       •       A total of $12,461.00 U.S. Currency seized on February 8, 2018, at 2946 Popham
               Street, Akron, Ohio.
    Case: 5:18-cr-00094-PAG Doc #: 128 Filed: 01/07/19 2 of 6. PageID #: 1148



       •       $19,960.00 U.S. Currency seized on February 8, 2018, at a residence located on
               Greenbay Drive, Barberton, Ohio.

       •       Proceeds in the amount of $34,479.96 recovered from Community Hall
               Foundation (dba The Civic) on or about June 8, 2018. 1

       •       0.422851 bitcoin (valued at approximately $2,600.11 on August 14, 2018) stored
               in an application on an i-Phone recovered on February 8, 2018, at 2946 Popham
               Street, Akron, Ohio. The bitcoin was found in a bitcoin.com cell phone
               application under the wallet name “Personal Wallet” with a Wallet ID ending
               xxxxx35bead1.

       b.)     Under 21 U.S.C. § 853(a)(2) (drug facilitation), the following properties were

forfeited to the United States for disposition in accordance with law, subject to the provisions of

21 U.S.C. § 853(n):

       •       29 round empty magazine and (29) .40 caliber rounds in box, seized on February
               8, 2018, at 2946 Popham Street, Akron, Ohio.

       •       22 round magazine with (12) rounds of .40 caliber ammunition, seized on
               February 8, 2018, at 2946 Popham Street, Akron, Ohio.

       c.)     Under 21 U.S.C. § 853(a)(1) (drug proceeds) and 18 U.S.C. § 982(a)(1) (money

laundering), the following properties were forfeited to the United States for disposition in

accordance with law, subject to the provisions of 21 U.S.C. § 853(n):

       •       $42,230.79 seized on or about April 18, 2018, pursuant to the execution of a
               federal seizure warrant. The seizure warrant was executed against The RealReal
               User Account Identification Number xxx2598 in the name of AUDREY
               GIBSON.

       •       2946 Popham Street, Akron, Ohio, Permanent Parcel Number: 6800487. The
               legal description of the property is as follows: Situated in the City of Akron,
               County of Summit, and State of Ohio: And known as being the Easterly 60 feet
               between parallel lines of Lot Number Eight Hundred Eighty-three (883), plus the
               Easterly 60 feet between parallel lines of Lot Number Eight Hundred Eighty-four
               (884), plus the Easterly 60 feet between parallel lines of Lot Number Eight


       1
                The Akron Civic Theatre has stated an interest in this $34,479.96 to the extent of
$1,232.00. As set forth at page 6 (footnote 4) of the Preliminary Order of Forfeiture (R. 98), “it
is the intent of the United States to recognize this interest ($1,232.00) in the final order.”

                                                 2
    Case: 5:18-cr-00094-PAG Doc #: 128 Filed: 01/07/19 3 of 6. PageID #: 1149



               Hundred Eighty-five (885), except the Northerly 33 feet front and rear of Lot
               Number Eight Hundred Eighty-five (885), in the William A. Johnston’s Coventry
               Allotment No. 2, as recorded in Plat Book 26, Pages 65-75 inclusive, Summit
               County Records.

       2.      Following the entry of a preliminary order of forfeiture, the United States is

required to “publish notice of the order and of its intent to dispose of the property in such manner

as the Attorney General may direct.” See, 21 U.S.C. § 853(n)(1).

       3.      In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal

Rules of Criminal Procedure, notice of the Preliminary Order of Forfeiture (R. 98) was posted on

an official government internet site for at least 30 consecutive days, beginning on October 30,

2018 and ending on November 28, 2018.

       4.      No third party claims to the subject properties were made as a result of the

internet notification. (Docket Report.) 2

       5.      Based upon the foregoing, and in accordance with 21 U.S.C. § 853(n)(7), this

Final Order of Forfeiture is entered as follows: 3



       2
                Defendant Lori E. Martin is the record owner of the real property located at 2946
Popham Street, Akron, Ohio, Permanent Parcel Number: 6800487. In her written plea
agreement (R. 87), defendant Martin agreed that this property is subject to forfeiture under 18
U.S.C. § 982(a)(1) as it was involved in the offense (money laundering conspiracy) charged in
Count 13 of the Superseding Indictment, or is traceable to such property. Frank Martin, the
husband of defendant Lori Martin, is a potential third party claimant to the property. As set forth
at ¶ 8 of the Preliminary Order of Forfeiture (R. 98), Frank Martin has entered into an Agreement
(R. 95-2) concerning the property. In the Agreement, Frank Martin consented to the forfeiture of
the property, and agreed that he will not contest the forfeiture action instituted by the United
States against it. Also, as part of their respective plea agreements, defendants Donte L. Gibson
(R. 80) and Audrey J. Gibson, aka Audrey J. Martin (R. 81), agreed to the forfeiture of the
property under 21 U.S.C. § 853(a)(1) (drug proceeds) and 18 U.S.C. § 982(a)(1) (money
laundering).

       3
              In this regard, it is noted that defendants Donte Gibson, Audrey Gibson, and Lori
Miller each has consented, pursuant to Rule 32.2(b)(4)(A) of the Federal Rules of Criminal
Procedure, that the forfeiture of the above-described properties would become final as to them
                                                 3
     Case: 5:18-cr-00094-PAG Doc #: 128 Filed: 01/07/19 4 of 6. PageID #: 1150



        IT IS ORDERED, ADJUDGED, AND DECREED:

        6.      As set forth above, proceeds in the amount of $34,479.96 were recovered from

Community Hall Foundation (dba The Civic) on or about June 8, 2018. By this Final Order of

Forfeiture, $33,247.96 of this $34,479.96 is finally forfeited to the United States under 21 U.S.C.

§ 853(a)(1) (drug proceeds), and no right, title, or interest shall exist in any other party.

        7.      The United States shall seize and take control of the $33,247.96, and shall dispose

of it in accordance with law.

        8.      Upon entry of this Final Order of Forfeiture, the United States shall return the

following property to The Akron Civic Theatre:

        •       The remaining $1,232.00 of the $34,479.96 recovered from Community Hall
                Foundation (dba The Civic) on or about June 8, 2018.

        9.      The following properties are finally forfeited to the United States under 21 U.S.C.

§ 853(a)(1) (drug proceeds), and no right, title, or interest shall exist in any other party:

        •       $148,400.00 U.S. Currency seized on February 8, 2018, at 80 West Waterloo
                Road, Akron, Ohio (storage unit: M42A).

        •       A total of $12,461.00 U.S. Currency seized on February 8, 2018, at 2946 Popham
                Street, Akron, Ohio.

        •       $19,960.00 U.S. Currency seized on February 8, 2018, at a residence located on
                Greenbay Drive, Barberton, Ohio.

        •       0.422851 bitcoin (valued at approximately $2,600.11 on August 14, 2018) stored
                in an application on an i-Phone recovered on February 8, 2018, at 2946 Popham
                Street, Akron, Ohio. The bitcoin was found in a bitcoin.com cell phone
                application under the wallet name “Personal Wallet” with a Wallet ID ending
                xxxxx35bead1.




upon the Court’s entry of the Preliminary Order of Forfeiture. See, R. 98: Preliminary Order of
Forfeiture, at p. 5, ¶ 7.

                                                   4
     Case: 5:18-cr-00094-PAG Doc #: 128 Filed: 01/07/19 5 of 6. PageID #: 1151



         10.    The United States shall seize and take control of these properties, and shall

dispose of them in accordance with law.

         11.    The following properties are finally forfeited to the United States under 21 U.S.C.

§ 853(a)(2) (drug facilitation), and no right, title, or interest shall exist in any other party:

         •      29 round empty magazine and (29) .40 caliber rounds in box, seized on February
                8, 2018, at 2946 Popham Street, Akron, Ohio.

         •      22 round magazine with (12) rounds of .40 caliber ammunition, seized on
                February 8, 2018, at 2946 Popham Street, Akron, Ohio.

         12.    The United States shall seize and take control of the magazines/ammunition, and

shall dispose of them in accordance with law.

         13.    The following property is finally forfeited to the United States under 21 U.S.C.

Section 853(a)(1) (drug proceeds) and 18 U.S.C. Section 982(a)(1) (money laundering), and no

right, title, or interest shall exist in any other party:

         •      $42,230.79 seized on or about April 18, 2018, pursuant to the execution of a
                federal seizure warrant. The seizure warrant was executed against The RealReal
                User Account Identification Number xxx2598 in the name of AUDREY
                GIBSON.

         14.    The United States shall seize and take control of the $42,230.79, and shall dispose

of it in accordance with law.

         15.    The United States shall seize and take control of the following property, and it

hereby is finally forfeited to the United States under 21 U.S.C. § 853(a)(1) (drug proceeds) and

18 U.S.C. § 982(a)(1) (money laundering), and no right, title, or interest shall exist in any other

party:

         •      2946 Popham Street, Akron, Ohio, Permanent Parcel Number: 6800487. The
                legal description of the property is as follows: Situated in the City of Akron,
                County of Summit, and State of Ohio: And known as being the Easterly 60 feet
                between parallel lines of Lot Number Eight Hundred Eighty-three (883), plus the
                Easterly 60 feet between parallel lines of Lot Number Eight Hundred Eighty-four

                                                     5
    Case: 5:18-cr-00094-PAG Doc #: 128 Filed: 01/07/19 6 of 6. PageID #: 1152



               (884), plus the Easterly 60 feet between parallel lines of Lot Number Eight
               Hundred Eighty-five (885), except the Northerly 33 feet front and rear of Lot
               Number Eight Hundred Eighty-five (885), in the William A. Johnston’s Coventry
               Allotment No. 2, as recorded in Plat Book 26, Pages 65-75 inclusive, Summit
               County Records.

       16.     The United States shall dispose of this property in accordance with law and,

particularly, the proceeds of the sale of the property shall be paid as follows:

       a.)     To the United States Marshals Service for the payment of all reasonable expenses

incurred in the rehabilitation/preservation of the property pending its sale, and for payment of the

reasonable costs of the sale of the property.

       b.)     All outstanding property taxes.

       c.)     Other encumbrances, if any, due and owing in accordance with federal law.

       d.)     The balance of the sale proceeds remaining after the above disbursements shall be

paid/forfeited to the United States.
                         7th day of January, 2019.
       SO ORDERED this _____




                                                          /s/ Patricia A. Gaughan
                                                      ___________________________________
                                                      Patricia A. Gaughan, Chief Judge
                                                      United States District Court, N.D. Ohio




                                                  6
